Title: To James Madison from William Jones, 10 February 1813
From: Jones, William
To: Madison, James


Nav: Depmt 10 feb: 1813
I have the honor to lay before You, the proceedings of a Court Martial, held at Fort Norfolk, on the 1. aug: 1812—with the sentence of Death, pronounced by said Court, upon George Allen, a private of marines. And a reference to a similar sentence, by another Court Martial upon … Potts a private of Marines the proceedings of which, are not to be found, either in the War or Navy Departments; but may probably be in Your possession. Permit me to observe, that these men, have been under close confinement, now six months: & as I understand the punishment of others, under similar sentences, about the same time, to have been remitted, I take the liberty, of bringing these facts to Your notice.
W Jones.
